 



EXHIBIT 10.25
LEASE AGREEMENT
LIBERTY PROPERTY LIMITED PARTNERSHIP
Landlord
AND
UROPLASTY, INC.
Tenant
AT
5420 Feltl Road
Minnetonka, Minnesota

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
INDEX

          §        Section   Page  
1.
  Basic Lease Terms and Definitions   1
2.
  Premises   2
3.
  Use   2
4.
  Term; Possession   2
5.
  Rent   2
6.
  Operating Expenses   2
7.
  Utilities   2
8.
  Insurance; Waivers; Indemnification   2
9.
  Maintenance and Repairs   3
10.
  Compliance   3
11.
  Signs   4
12.
  Alterations   4
13.
  Mechanics’ Liens   5
14.
  Landlord’s Right of Entry   5
15.
  Damage by Fire or Other Casualty   5
16.
  Condemnation   5
17.
  Quiet Enjoyment   5
18.
  Assignment and Subletting   5
19.
  Subordination; Mortgagee’s Rights   6
20.
  Tenant’s Certificate; Financial Information   6
21.
  Surrender   6
22.
  Defaults — Remedies   7
23.
  Tenant’s Authority   8
24.
  Liability of Landlord   8
25.
  Miscellaneous   8
26.
  Notices   9
27.
  Security Deposit   9
28.
  Automatic Funds Transfer   9
29.
  Tenant Improvements; Tenant Allowance   9
30.
  Expansion Premises; Relocation   10
31.
  Parking   11
32.
  Common Areas   11

Additional Provisions:
 i 

 



--------------------------------------------------------------------------------



 



     THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and UROPLASTY,
INC., a corporation organized under the laws of Minnesota (“Tenant”), and is
dated as of the date on which this Lease has been fully executed by Landlord and
Tenant.
1. Basic Lease Terms and Definitions.
     (a) Premises: Suite 5420, consisting of approximately 18,258 rentable
square feet as shown on Exhibit “A”.
     (b) Building: Approximate rentable square feet: 18,258
                            Address: 5420 Feltl Road, Minnetonka, Minnesota
55343
     (c) Term: 96 months (plus any partial month from the Commencement Date
until the first day of the next full calendar month during the Term).
     (d) Commencement Date: May 1, 2006, or the date Tenant takes possession of
the Premises, if earlier, subject to the provisions of Section 29 below.
     (e) Expiration Date: The last day of the Term.
     (f) Minimum Annual Rent: Payable in monthly installments as follows:

                  LEASE YEAR   ANNUAL     MONTHLY  
1-3
  $ 138,760.80     $ 11,563.40  
4-6
    140,586.60       11,715.55  
7-8
    142,412.40       11,867.70  

     (g) Annual Operating Expenses: $81,978.48, payable in monthly installments
of $6,831.54, subject to adjustment as provided in this Lease.
     (h) Tenant’s Share: 100% (also see Definitions)
     (i) Use: Office, light manufacturing and warehouse, provided that no more
than 14,600 rentable square feet shall be used as office.
     (j) Security Deposit: $18,400
     (k) Addresses For Notices:

             
Landlord:
  Liberty Property Limited Partnership   Tenant:   Before the Commencement Date:
 
  10400 Viking Drive, Suite 130       2718 Summer Street N.E.
 
  Eden Prairie, MN 55344       Minneapolis, MN 55413-2820
 
  Attn: Vice President/City Manager        
 
          On or after the Commencement Date: Premises

     (l) Guarantor: None
     (m) Additional Defined Terms: See Rider 1 for the definitions of other
capitalized terms.
     (n) Contents: The following are attached to and made a part of this Lease:

             
 
  Rider 1 – Additional Definitions   Exhibits:   “A” – Plan showing Premises
 
          “B” – Building Rules
 
          “C” – Estoppel Certificate Form
 
          “D” – Initial Tenant Improvements

 



--------------------------------------------------------------------------------



 



2. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the right in common with others to use the Common Areas.
Tenant accepts the Premises, Building and Common Areas “AS IS”, without relying
on any representation, covenant or warranty by Landlord other than as expressly
set forth in this Lease. Landlord and Tenant stipulate and agree to the rentable
square footage set forth in Section 1(a) above without regard to actual
measurement.
3. Use. Tenant shall occupy and use the Premises only for the Use specified in
Section l above. Tenant shall not permit any conduct or condition which may
endanger, disturb or otherwise interfere with any other Building occupant’s
normal operations or with the management of the Building. Tenant shall not use
or permit the use of any portion of the Property for outdoor storage or
installations outside of the Premises. Tenant may use all Common Areas only for
their intended purposes. Landlord shall have exclusive control of all Common
Areas at all times.
4. Term; Possession. The Term of this Lease shall commence on the Commencement
Date and shall end on the Expiration Date, unless sooner terminated in
accordance with this Lease. If Landlord is delayed in delivering possession of
all or any portion of the Premises to Tenant as of the Commencement Date, Tenant
will take possession on the date Landlord delivers possession, which date will
then become the Commencement Date (and the Expiration Date will be extended so
that the length of the Term remains unaffected by such delay). Landlord shall
not be liable for any loss or damage to Tenant resulting from any delay in
delivering possession due to the holdover of any existing tenant or other
circumstances outside of Landlord’s reasonable control.
5. Rent. Tenant agrees to pay to Landlord, without demand, deduction or offset,
Minimum Annual Rent and Annual Operating Expenses for the Term. Tenant shall pay
the Monthly Rent, in advance, on the first day of each calendar month during the
Term, at Landlord’s address designated in Section 1 above unless Landlord
designates otherwise; provided that Monthly Rent for the first full month shall
be paid at the signing of this Lease. If the Commencement Date is not the first
day of the month, the Monthly Rent for that partial month shall be apportioned
on a per diem basis and shall be paid on or before the Commencement Date. Tenant
shall pay Landlord a service and handling charge equal to 5% of any Rent not
paid within 5 days after the date due. In addition, any Rent, including such
charge, not paid within 5 days after the due date will bear interest at the
Interest Rate from the date due to the date paid. The foregoing notwithstanding,
the 5% service and handling charge will be waived for the first late payment in
any 12-month period. If any taxes, special assessments, fees or other charges
are imposed against Landlord by any authority with respect to the Rent, Tenant
will pay these amounts to Landlord when due.
6. Operating Expenses. The amount of the Annual Operating Expenses set forth in
Section 1(g) above represents Tenant’s Share of the estimated Operating Expenses
for the calendar year in which the Term commences. Landlord may adjust such
amount from time to time if the estimated Annual Operating Expenses increase or
decrease. By April 30th of each year (and as soon as practical after the
expiration or termination of this Lease or, at Landlord’s option, after a sale
of the Property), Landlord shall provide Tenant with a statement of Operating
Expenses for the preceding calendar year or part thereof. Within 30 days after
delivery of the statement to Tenant, Landlord or Tenant shall pay to the other
the amount of any overpayment or deficiency then due from one to the other. If
Tenant does not give Landlord notice within 30 days after receiving Landlord’s
statement that Tenant disagrees with the statement and specifying the items and
amounts in dispute, Tenant shall be deemed to have waived the right to contest
the statement. Landlord’s and Tenant’s obligation to pay any overpayment or
deficiency due the other pursuant to this Section shall survive the expiration
or termination of this Lease. Notwithstanding any other provision of this Lease
to the contrary, Landlord may, in its reasonable discretion, determine from time
to time the method of computing and allocating Operating Expenses, including the
method of allocating Operating Expenses to various types of space within the
Building to reflect any disparate levels of services provided to different types
of space. If the Building is not fully occupied during any period, Landlord
shall make a reasonable adjustment based on occupancy in computing the Operating
Expenses for such period so that Operating Expenses are computed as though the
Building had been fully occupied.
7. Utilities. Tenant shall pay for water, sewer, gas, electricity, heat, power,
telephone and other communication services and any other utilities supplied to
the Premises. Except to the extent Landlord elects to provide any such services
and invoice Tenant for the cost or include the cost in Operating Expenses,
Tenant shall obtain service in its own name and timely pay all charges directly
to the provider. Landlord shall not be responsible or liable for any
interruption in such services, nor shall such interruption affect the
continuation or validity of this Lease. Landlord shall have the exclusive right
to select, and to change, the companies providing such services to the Building
or Premises. Any wiring, cabling or other equipment necessary to connect
Tenant’s telecommunications equipment shall be Tenant’s responsibility, and
shall be installed in a manner approved by Landlord. In the event Tenant’s
consumption of any utility or other service included in Operating Expenses is
excessive when compared with other occupants of the Property, Landlord may
invoice Tenant separately for, and Tenant shall pay on demand, the cost of
Tenant’s excessive consumption, as reasonably determined by Landlord.
8. Insurance; Waivers; Indemnification.
     (a) Landlord shall maintain insurance against loss or damage to the
Building or the Property with coverage for perils as set forth under the “Causes
of Loss-Special Form” or equivalent property insurance policy in an amount equal
to the full

2



--------------------------------------------------------------------------------



 



insurable replacement cost of the Building (excluding coverage of Tenant’s
personal property and any Alterations by Tenant), and such other insurance,
including rent loss coverage, as Landlord may reasonably deem appropriate or as
any Mortgagee may require.
     (b) Tenant, at its expense, shall keep in effect commercial general
liability insurance, including blanket contractual liability insurance, covering
Tenant’s use of the Property, with such coverages and limits of liability as
Landlord may reasonably require, but not less than a $1,000,000 combined single
limit with a $5,000,000 general aggregate limit (which general aggregate limit
may be satisfied by an umbrella liability policy) for bodily injury or property
damage; however, such limits shall not limit Tenant’s liability hereunder. The
policy shall name Landlord, Liberty Property Trust and any other associated or
affiliated entity as their interests may appear and at Landlord’s request, any
Mortgagee(s), as additional insureds, shall be written on an “occurrence” basis
and not on a “claims made” basis and shall be endorsed to provide that it is
primary to and not contributory to any policies carried by Landlord and to
provide that it shall not be cancelable or reduced without at least 30 days
prior notice to Landlord. The insurer shall be authorized to issue such
insurance, licensed to do business and admitted in the state in which the
Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.
     (c) Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by a
standard “Causes of Loss-Special Form” property insurance policy with, in the
case of Tenant, such endorsements and additional coverages as are considered
good business practice in Tenant’s business, even if such loss or damage shall
be brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord shall not be effective with respect
to Tenant’s liability described in Sections 9(b) and 10(d) below. This waiver
and release is effective regardless of whether the releasing party actually
maintains the insurance described above in this subsection and is not limited to
the amount of insurance actually carried, or to the actual proceeds received
after a loss. Each party shall have its insurance company that issues its
property coverage waive any rights of subrogation, and shall have the insurance
company include an endorsement acknowledging this waiver, if necessary. Tenant
assumes all risk of damage of Tenant’s property within the Property, including
any loss or damage caused by water leakage, fire, windstorm, explosion, theft,
act of any other tenant, or other cause.
     (d) Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted against, imposed
upon, or incurred by Landlord or its Agents and arising out of or in connection
with loss of life, personal injury or damage to property in or about the
Premises or arising out of the occupancy or use of the Property by Tenant or its
Agents or occasioned wholly or in part by any act or omission of Tenant or its
Agents, whether prior to, during or after the Term. Tenant’s obligations
pursuant to this subsection shall survive the expiration or termination of this
Lease.
9. Maintenance and Repairs.
     (a) Landlord shall Maintain the: (i) Building footings, foundations,
structural steel columns and girders at Landlord’s sole expense; (ii) Building
roof maintenance and non-structural maintenance of exterior walls;
(iii) Building Systems; and (iv) Common Areas. Costs incurred by Landlord under
the foregoing subsections (ii), (iii) and (iv) will be included in Operating
Expenses, provided that to the extent any heating, ventilation and air
conditioning system, or other Building System, equipment or fixture exclusively
serves the Premises, Landlord may elect either to Maintain the same at Tenant’s
sole expense and bill Tenant directly or by notice to Tenant require Tenant to
Maintain the same at Tenant’s expense. If Tenant becomes aware of any condition
that is Landlord’s responsibility to repair, Tenant shall promptly notify
Landlord of the condition. Landlord agrees to deliver the Building and Building
Systems in proper working condition on the Commencement Date.
     (b) Except as provided in subsection (a) above, Tenant at its sole expense
shall Maintain the Premises and all fixtures and equipment in the Premises. All
repairs and replacements by Tenant shall utilize materials and equipment which
are comparable to those originally used in constructing the Building and
Premises. Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant’s Alterations or installations, any
use or circumstances special or particular to Tenant, or any act or omission of
Tenant or its Agents shall be made by Landlord or Tenant as set forth above, but
at the sole expense of Tenant to the extent not covered by any applicable
insurance proceeds paid to Landlord.
10. Compliance.
     (a) Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to the Premises or Tenant’s use or occupancy. Tenant
will pay any taxes or other charges by any authority on Tenant’s property or
trade fixtures or relating to Tenant’s use of the Premises. Neither Tenant nor
its Agents shall use the Premises in any manner that under any Law

3



--------------------------------------------------------------------------------



 



would require Landlord to make any Alteration to or in the Building or Common
Areas (without limiting the foregoing, Tenant shall not use the Premises in any
manner that would cause the Premises or the Property to be deemed a “place of
public accommodation” under the ADA if such use would require any such
Alteration). Tenant shall be responsible for compliance with the ADA, and any
other Laws regarding accessibility, with respect to the Premises; provided,
however, that Landlord represents that as of the Commencement Date the Building
and the Premises will be in compliance with the ADA, and any other Laws
regarding accessibility, with respect to the Premises.
     (b) Tenant will comply, and will cause its Agents to comply, with the
Building Rules.
     (c) Tenant agrees not to do anything or fail to do anything which will
increase the cost of Landlord’s insurance or which will prevent Landlord from
procuring policies (including public liability) from companies and in a form
satisfactory to Landlord. If any breach of the preceding sentence by Tenant
causes the rate of fire or other insurance to be increased, Tenant shall pay the
amount of such increase as additional Rent within 30 days after being billed.
     (d) Tenant agrees that (i) no activity will be conducted on the Premises
that will use or produce any Hazardous Materials, except for activities which
are part of the ordinary course of Tenant’s business and are conducted in
accordance with all Environmental Laws (“Permitted Activities”); (ii) the
Premises will not be used for storage of any Hazardous Materials, except for
materials used in the Permitted Activities which are properly stored in a manner
and location complying with all Environmental Laws; (iii) no portion of the
Premises or Property will be used by Tenant or Tenant’s Agents for disposal of
Hazardous Materials; (iv) Tenant will deliver to Landlord copies of all Material
Safety Data Sheets and other written information prepared by manufacturers,
importers or suppliers of any chemical; and (v) Tenant will immediately notify
Landlord of any violation by Tenant or Tenant’s Agents of any Environmental Laws
or the release or suspected release of Hazardous Materials in, under or about
the Premises, and Tenant shall immediately deliver to Landlord a copy of any
notice, filing or permit sent or received by Tenant with respect to the
foregoing. If at any time during or after the Term, any portion of the Property
is found to be contaminated by Tenant or Tenant’s Agents or subject to
conditions prohibited in this Lease caused by Tenant or Tenant’s Agents, Tenant
will indemnify, defend and hold Landlord harmless from all claims, demands,
actions, liabilities, costs, expenses, attorneys’ fees, damages and obligations
of any nature arising from or as a result thereof, and Landlord shall have the
right to direct remediation activities, all of which shall be performed at
Tenant’s cost. Tenant’s obligations pursuant to this subsection shall survive
the expiration or termination of this Lease.
11. Signs. Tenant shall not place any signs on the Property without the prior
consent of Landlord, other than signs that are located wholly within the
interior of the Premises and not visible from the exterior of the Premises. The
foregoing notwithstanding, Tenant may have one exterior sign at Tenant’s
entrance. The design, size and location of Tenant’s signage shall be consistent
with Landlord’s sign criteria and otherwise subject to Landlord’s approval,
which approval shall not be unreasonably withheld. Tenant shall cause all Tenant
signage to comply with all Laws. Tenant shall maintain all signs installed by
Tenant in good condition. All Tenant signage shall be installed and maintained
at Tenant’s sole cost and expense. Tenant shall remove its signs at the
termination of this Lease, shall repair any resulting damage, and shall restore
the Property to its condition existing prior to the installation of Tenant’s
signs.
12. Alterations. Except for non-structural Alterations that (i) do not exceed
$5,000 in the aggregate, (ii) are not visible from the exterior of the Premises,
(iii) do not affect any Building System or the structural strength of the
Building, (iv) do not require penetrations into the floor, ceiling or walls, and
(v) do not require work within the walls, below the floor or above the ceiling,
Tenant shall not make or permit any Alterations in or to the Premises without
first obtaining Landlord’s consent, which consent shall not be unreasonably
withheld. With respect to any Alterations made by or on behalf of Tenant
(whether or not the Alteration requires Landlord’s consent): (i) not less than
10 days prior to commencing any Alteration, Tenant shall deliver to Landlord the
plans, specifications and necessary permits for the Alteration, together with
certificates evidencing that Tenant’s contractors and subcontractors have
adequate insurance coverage naming Landlord, Liberty Property Trust and any
other associated or affiliated entity as their interests may appear as
additional insureds, (ii) Tenant shall obtain Landlord’s prior written approval
of any contractor or subcontractor, (iii) the Alteration shall be constructed
with new materials, in a good and workmanlike manner, and in compliance with all
Laws and the plans and specifications delivered to, and, if required above,
approved by Landlord, (iv) Tenant shall pay Landlord all reasonable actual
out-of-pocket costs and expenses, if any, paid by Landlord to outside
architects, engineers or similar third parties in connection with Landlord’s
review of Tenant’s plans and specifications, and of any supervision or
inspection of the construction Landlord deems necessary, and (v) upon Landlord’s
request Tenant shall, prior to commencing any Alteration, provide Landlord
reasonable security against liens arising out of such construction. Any
Alteration by Tenant shall be the property of Tenant until the expiration or
termination of this Lease; at that time without payment by Landlord the
Alteration shall remain on the Property and become the property of Landlord
unless either (i) Landlord gives notice to Tenant to remove it, or (ii) Tenant
elects to remove it, and, in either of such cases Tenant will remove it, will
repair any resulting damage and will restore the Premises to the condition
existing prior to Tenant’s Alteration. At Tenant’s request prior to Tenant
making any Alterations, Landlord will notify Tenant whether Tenant is required
to remove the Alterations at the expiration or termination of this Lease. Tenant
shall have no right or obligation to remove the Initial Tenant

4



--------------------------------------------------------------------------------



 



Improvements. Tenant may install its trade fixtures, furniture and equipment in
the Premises, provided that the installation and removal of them will not affect
any structural portion of the Property, any Building System or any other
equipment or facilities serving the Building or any occupant.
13. Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant. Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien. Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding at one hundred percent of the amount or otherwise
within 30 days after Tenant has notice that the lien or claim is filed
regardless of the validity of such lien or claim.
14. Landlord’s Right of Entry. Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 12 months of the Term, to exhibit the Premises to any
prospective tenant. Landlord will make reasonable efforts not to inconvenience
Tenant in exercising such rights, but Landlord shall not be liable for any
interference with Tenant’s occupancy resulting from Landlord’s entry.
15. Damage by Fire or Other Casualty. If the Premises or Common Areas shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of Tenant.
Landlord shall notify Tenant, within 30 days after the date of the casualty, if
Landlord anticipates that the restoration will take more than 180 days from the
date of the casualty to complete; in such event, either Landlord or Tenant
(unless the damage was caused by Tenant) may terminate this Lease effective as
of the date of casualty by giving notice to the other within 10 days after
Landlord’s notice. If a casualty occurs during the last 12 months of the Term,
Landlord may terminate this Lease unless Tenant has the right to extend the Term
for at least 3 more years and does so within 30 days after the date of the
casualty. Moreover, Landlord may terminate this Lease if the loss is not covered
by the insurance required to be maintained by Landlord under this Lease. Tenant
will receive an abatement of Minimum Annual Rent and Annual Operating Expenses
to the extent the Premises are rendered untenantable as a result of the
casualty.
16. Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient for the reasonable operation
of Tenant’s business, or (c) any of the Property is Taken, and, in Landlord’s
opinion, it would be impractical or the condemnation proceeds are insufficient
to restore the remainder, then this Lease shall terminate as of the date the
condemning authority takes possession. If this Lease is not terminated, Landlord
shall restore the Building to a condition as near as reasonably possible to the
condition prior to the Taking, the Minimum Annual Rent shall be abated for the
period of time all or a part of the Premises is untenantable in proportion to
the square foot area untenantable, and this Lease shall be amended
appropriately. The compensation awarded for a Taking shall belong to Landlord.
Except for any relocation benefits to which Tenant may be entitled, Tenant
hereby assigns all claims against the condemning authority to Landlord,
including, but not limited to, any claim relating to Tenant’s leasehold estate.
17. Quiet Enjoyment. Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.
18. Assignment and Subletting.
     (a) Except as provided in Section (b) below, Tenant shall not enter into
nor permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld. Without
limitation, Tenant agrees that Landlord’s consent shall not be considered
unreasonably withheld if (i) the proposed transferee is an existing tenant of
Landlord or an affiliate of Landlord, (ii) the business (Landlord’s approval of
the business of the proposed transferee will not be unreasonably withheld) or
creditworthiness of the proposed transferee is unacceptable to Landlord,
(iii) Landlord or an affiliate of Landlord has comparable space available for
lease by the proposed transferee or (iv) Tenant is in default under this Lease
or any act or omission has occurred which would constitute a default with the
giving of notice and/or the passage of time. A consent to one Transfer shall not
be deemed to be a consent to any subsequent Transfer. In no event shall any
Transfer relieve Tenant from any obligation under this Lease. Landlord’s
acceptance of Rent from any person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer. Any
Transfer not in conformity with this Section 18 shall be void at the option of
Landlord.
     (b) Landlord’s consent shall not be required in the event of any Transfer
by Tenant to an Affiliate provided that (i) the Affiliate has a tangible net
worth at least equal to that of Tenant as of the date of this Lease, (ii) Tenant
provides Landlord

5



--------------------------------------------------------------------------------



 



notice of the Transfer at least 15 days prior to the effective date, together
with current financial statements of the Affiliate certified by an executive
officer of the Affiliate, and (iii) in the case of an assignment or sublease,
Tenant delivers to Landlord an assumption agreement reasonably acceptable to
Landlord executed by Tenant and the Affiliate, together with a certificate of
insurance evidencing the Affiliate’s compliance with the insurance requirements
of Tenant under this Lease.
     (c) The provisions of subsection (a) above notwithstanding, if Tenant
proposes to Transfer all of the Premises (other than to an Affiliate), Landlord
may terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition. If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition. If this
Lease is not so terminated or amended, Tenant shall pay to Landlord, immediately
upon receipt, the excess of (i) all compensation received by Tenant for the
Transfer over (ii) the Rent allocable to the Premises transferred.
     (d) If Tenant requests Landlord’s consent to a Transfer, Tenant shall
provide Landlord, at least 15 days prior to the proposed Transfer, current
financial statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests. Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the transferee,
together with a certificate of insurance evidencing the transferee’s compliance
with the insurance requirements of Tenant under this Lease. Tenant agrees to
reimburse Landlord for reasonable administrative and attorneys’ fees in
connection with the processing and documentation of any Transfer for which
Landlord’s consent is requested.
19. Subordination; Mortgagee’s Rights.
     (a) Tenant accepts this Lease subject and subordinate to any Mortgage now
or in the future affecting the Premises, provided that Tenant’s right of
possession of the Premises shall not be disturbed by the Mortgagee so long as
Tenant is not in default under this Lease. This clause shall be self-operative,
but within 10 days after written request, Tenant shall execute and deliver any
further instruments confirming the subordination of this Lease and any further
instruments of attornment that the Mortgagee may reasonably request. However,
any Mortgagee may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by giving written notice to Tenant, and this Lease shall then
be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery; provided that such subordination shall not affect any
Mortgagee’s rights with respect to condemnation awards, casualty insurance
proceeds, intervening liens or any right which shall arise between the recording
of such Mortgage and the execution of this Lease.
     (b) No Mortgagee shall be (i) liable for any act or omission of a prior
landlord, (ii) subject to any rental offsets or defenses against a prior
landlord, (iii) bound by any amendment of this Lease made without its written
consent, or (iv) bound by payment of Monthly Rent more than one month in advance
or liable for any other funds paid by Tenant to Landlord unless such funds
actually have been transferred to the Mortgagee by Landlord.
     (c) The provisions of Sections 15 and 16 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.
20. Tenant’s Certificate; Financial Information. Within 10 days after Landlord’s
written request from time to time, (a) Tenant shall execute, acknowledge and
deliver to Landlord, for the benefit of Landlord, Mortgagee, any prospective
Mortgagee, and any prospective purchaser of Landlord’s interest in the Property,
an estoppel certificate in the form of attached Exhibit “C” (or other form
requested by Landlord), modified as necessary to accurately state the facts
represented, and (b) Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgagee and/or prospective purchaser reasonably requested
financial information, which shall be limited to publicly available financial
information so long as Tenant is a public company traded on a national stock
exchange.
21. Surrender.
     (a) On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease. Prior to the expiration or
termination of this Lease, Tenant shall remove from the Property all furniture,
trade fixtures, equipment (unless Landlord and Tenant agree otherwise), and all
other personal property installed by Tenant or its assignees or subtenants.
Tenant shall repair any damage resulting from such removal and shall restore the
Property to good order and condition. Any of Tenant’s personal property not
removed as required shall be deemed abandoned, and Landlord, at Tenant’s
expense, may remove, store, sell or otherwise dispose of such property in such
manner as Landlord may see fit and/or Landlord may retain such property or sale
proceeds as its property. If Tenant does not return

6



--------------------------------------------------------------------------------



 



possession of the Premises to Landlord in the condition required under this
Lease, Tenant shall pay Landlord the actual costs incurred by Landlord to remove
and restore.
     (b) Subject to subsection (c) below, if Tenant remains in possession of the
Premises after the expiration or termination of this Lease, Tenant’s occupancy
of the Premises shall be that of a tenancy at will. Tenant’s occupancy during
any holdover period shall otherwise be subject to the provisions of this Lease
(unless clearly inapplicable), except that the Monthly Rent shall be double the
Monthly Rent payable for the last full month immediately preceding the holdover.
No holdover or payment by Tenant after the expiration or termination of this
Lease shall operate to extend the Term or prevent Landlord from immediate
recovery of possession of the Premises by summary proceedings or otherwise. Any
provision in this Lease to the contrary notwithstanding, any holdover by Tenant
shall constitute a default on the part of Tenant under this Lease entitling
Landlord to exercise, without obligation to provide Tenant any notice or cure
period, all of the remedies available to Landlord in the event of a Tenant
default, and Tenant shall be liable for all damages, including consequential
damages, that Landlord suffers as a result of the holdover.
     (c) Provided no Event of Default on the part of Tenant has occurred and is
continuing, Tenant shall have the right to extend the Lease Term for a 3-month
holdover period by giving Landlord written notice of Tenant’s election to so
extend the Term not less than 6 months prior to the Expiration Date. If Tenant
timely provides such notice, the Term will be extended for 3 months at an Annual
Minimum Rent equal to 150% of the Annual Minimum Rent in effect during the last
lease year of the Term.
22. Defaults — Remedies.
     (a) It shall be an Event of Default:
     (i) If Tenant does not pay in full when due any and all Rent and, except as
provided in Section 22(c) below, Tenant fails to cure such default on or before
the date that is 5 days after Landlord gives Tenant written notice of default;
     (ii) If Tenant enters into or permits any Transfer in violation of
Section 18 above;
     (iii) If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease, and, except as provided in Section 22(c) below,
Tenant fails to cure the default on or before the date that is 30 days after
Landlord gives Tenant notice of default; provided, however, if the default
cannot reasonably be cured within 30 days following Landlord’s giving of written
notice, Tenant shall be afforded additional reasonable time (not to exceed 30
days following Landlord’s notice) to cure the default if Tenant begins to cure
the default within 30 days following Landlord’s written notice and continues
diligently in good faith to completely cure the default; or
     (iv) If Tenant becomes insolvent or makes a general assignment for the
benefit of creditors or offers a settlement to creditors, or if a petition in
bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other
proceeding for the appointment of a receiver for any of Tenant’s assets is
commenced, or if any of the real or personal property of Tenant shall be levied
upon; provided that any proceeding brought by anyone other than Landlord or
Tenant under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than 60 consecutive days.
     (b) If an Event of Default occurs, Landlord shall have the following rights
and remedies:
     (i) Landlord, without any obligation to do so, may elect to cure the
default on behalf of Tenant, in which event Tenant shall reimburse Landlord upon
demand for any sums paid or costs incurred by Landlord in curing the default,
plus interest at the Interest Rate from the respective dates of Landlord’s
incurring such costs, which sums and costs together with interest at the
Interest Rate shall be deemed additional Rent;
     (ii) To enter and repossess the Premises, and remove all persons and all or
any property, by action at law or otherwise. Landlord may, at Landlord’s option,
make Alterations and repairs in order to relet the Premises and relet all or any
part(s) of the Premises for Tenant’s account. Tenant agrees to pay to Landlord
on demand any deficiency (taking into account all costs incurred by Landlord)
that may arise by reason of such reletting. In the event of reletting without
termination of this Lease, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach;
     (iii) To accelerate the whole or any part of the Rent for the balance of
the Term, and declare the same to be immediately due and payable; and
     (iv) To terminate this Lease.

7



--------------------------------------------------------------------------------



 



     (c) Any provision to the contrary in this Section 22 notwithstanding,
(i) Landlord shall not be required to give Tenant the notice and opportunity to
cure provided in Section 22(a) above more than twice in any consecutive 12-month
period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Section 22(b) if Tenant fails to comply with the provisions of
Sections 13, 20 or 27 or in an emergency.
     (d) No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach. Efforts by Landlord to mitigate the
damages caused by Tenant’s default shall not constitute a waiver of Landlord’s
right to recover damages hereunder. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of Rent
due, or Landlord’s right to pursue any other available remedy.
     (e) If either party commences an action against the other party arising out
of or in connection with this Lease, the prevailing party shall be entitled to
have and recover from the other party reasonable attorneys’ fees, costs of suit,
investigation expenses and discovery costs, including costs of appeal.
     (f) Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease, and agree
that any trial shall be a bench trial.
23. Tenant’s Authority. Tenant represents and warrants to Landlord that: (a)
Tenant is duly formed, validly existing and in good standing under the laws of
the state under which Tenant is organized, and qualified to do business in the
state in which the Property is located, and (b) the person(s) signing this Lease
are duly authorized to execute and deliver this Lease on behalf of Tenant.
24. Liability of Landlord. The word “Landlord” in this Lease includes the
Landlord executing this Lease as well as its successors and assigns, each of
which shall have the same rights, remedies, powers, authorities and privileges
as it would have had it originally signed this Lease as Landlord. Any such
person or entity, whether or not named in this Lease, shall have no liability
under this Lease after it ceases to hold title to the Premises except for
obligations already accrued (and, as to any unapplied portion of Tenant’s
Security Deposit, Landlord shall be relieved of all liability upon transfer of
such portion to its successor in interest). Tenant shall look solely to
Landlord’s successor in interest for the performance of the covenants and
obligations of the Landlord hereunder which subsequently accrue. Landlord shall
not be deemed to be in default under this Lease unless Tenant gives Landlord
notice specifying the default and Landlord fails to cure the default within a
reasonable period following Tenant’s notice. In no event shall Landlord be
liable to Tenant for any loss of business or profits of Tenant or for
consequential, punitive or special damages of any kind. Neither Landlord nor any
principal of Landlord nor any owner of the Property, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Property for the satisfaction of any claim by Tenant against
Landlord.
25. Miscellaneous.
     (a) The captions in this Lease are for convenience only, are not a part of
this Lease and do not in any way define, limit, describe or amplify the terms of
this Lease.
     (b) This Lease represents the entire agreement between the parties hereto
and there are no collateral or oral agreements or understandings between
Landlord and Tenant with respect to the Premises or the Property. No rights,
easements or licenses are acquired in the Property or any land adjacent to the
Property by Tenant by implication or otherwise except as expressly set forth in
this Lease. This Lease shall not be modified in any manner except by an
instrument in writing executed by the parties. The masculine (or neuter) pronoun
and the singular number shall include the masculine, feminine and neuter genders
and the singular and plural number. The word “including” followed by any
specific item(s) is deemed to refer to examples rather than to be words of
limitation. The word “person” includes a natural person, a partnership, a
corporation, a limited liability company, an association and any other form of
business association or entity. Both parties having participated fully and
equally in the negotiation and preparation of this Lease, this Lease shall not
be more strictly construed, nor any ambiguities in this Lease resolved, against
either Landlord or Tenant.

8



--------------------------------------------------------------------------------



 



     (c) Each covenant, agreement, obligation, term, condition or other
provision contained in this Lease shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
     (d) If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein. This Lease shall be construed and
enforced in accordance with the laws of the state in which the Property is
located.
     (e) This Lease shall be binding upon and inure to the benefit of Landlord
and Tenant and their respective heirs, personal representatives and permitted
successors and assigns. All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.
     (f) Tenant shall not record this Lease or any memorandum without Landlord’s
prior consent.
26. Notices. Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord. Each notice or other communication shall be deemed given if sent by
prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid or in any other manner, with delivery in any case
evidenced by a receipt, and shall be deemed to have been given on the day of
actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.
27. Security Deposit. At the time of signing this Lease, Tenant shall deposit
with Landlord the Security Deposit to be retained by Landlord as cash security
for the faithful performance and observance by Tenant of the provisions of this
Lease. Tenant shall not be entitled to any interest on the Security Deposit.
Landlord shall have the right to commingle the Security Deposit with its other
funds. Landlord may use the whole or any part of the Security Deposit for the
payment of any amount as to which Tenant is in default or to compensate Landlord
for any loss or damage it may suffer by reason of Tenant’s default under this
Lease. If Landlord uses all or any portion of the Security Deposit as herein
provided, within 10 days after demand, Tenant shall pay Landlord cash in an
amount equal to that portion of the Security Deposit used by Landlord. If Tenant
complies fully and faithfully with all of the provisions of this Lease, the
Security Deposit shall be returned to Tenant after the Expiration Date and
surrender of the Premises to Landlord.
28. Automatic Funds Transfer. At Landlord’s option, Monthly Rent payments shall
be made automatically via electronic funds transfer to an account designated by
Landlord from an account of Tenant designated by Tenant.
29. Tenant Improvements; Tenant Allowance.
     (a) Defined Terms. The date set forth in Section 1(d) of this Lease is
defined as the “Target Completion Date” and the “Commencement Date” is the date
set forth in subsection (d) below.
     (b) Completion by Landlord. Landlord shall complete the leasehold
improvements in and to the Premises in accordance with the fit plan prepared by
WCL Associates, Inc. attached to this Lease as “Exhibit D” (the “Initial Tenant
Improvements”). The Initial Tenant Improvements shall be substantially completed
ready for use and occupancy by Tenant on or about the Target Completion Date,
subject to extension for delays due to any cause beyond the reasonable control
of Landlord or Landlord’s contractors or suppliers. All construction shall be
done in a good and workmanlike manner. Landlord agrees to complete such
construction at Tenant’s sole expense equal to the aggregate of all costs,
expenses and fees incurred by or on behalf of Landlord in connection therewith
(the “Tenant’s Cost”), including without limitation (i) architectural,
engineering and design costs, (ii) the cost charged to Landlord by Landlord’s
general contractor and all subcontractors for performing such construction,
(iii) the cost to Landlord of performing directly any portion of such
construction and (iv) an administrative and construction management fee for
Landlord’s supervision of such construction in an amount equal to two percent
(2%) of the aggregate costs incurred by or on behalf of Landlord in connection
with such construction. Landlord agrees to credit Tenant with an allowance equal
to the lesser of the Tenant’s Cost or $280,000 (the “Tenant Allowance”). If the
Tenant’s Cost to complete the Initial Tenant Improvements is less than the
Tenant Allowance, Tenant will receive a credit for the balance to be used for
future leasehold improvements during the term of the Lease. If the Tenant’s Cost
to complete the Initial Tenant Improvements exceeds the Tenant Allowance, Tenant
will be responsible for such excess costs. Tenant agrees to pay to Landlord,
within 10 days of being billed therefor, the excess (if any) of the Tenant’s
Cost above the Tenant Allowance. If it is anticipated that the Tenant’s Cost
will significantly exceed the Tenant Allowance, at Landlord’s request Tenant
shall establish an escrow with Landlord or

9



--------------------------------------------------------------------------------



 



provide Landlord other reasonable security for payment of Tenant’s Costs in
excess of the Tenant Allowance. Landlord will put the Initial Tenant
Improvements out for bid to at least 3 general contractors, and the selection of
the general contractor to be awarded the contract will be made mutually by
Tenant and Landlord. The general contract will be administered on an “open book”
basis. Tenant’s occupancy of the Premises shall constitute acceptance of the
Premises, including all work to be completed by Landlord under this Section.
     (c) Access. Upon substantial completion of the Initial Tenant Improvements,
Tenant shall be afforded access to the Premises, at Tenant’s own risk, expense
and responsibility, for purposes of installing Tenant’s furniture, trade
fixtures and equipment. In addition, if permitted by the City (as evidenced by a
certificate of occupancy), Tenant may occupy the office portion of the Premises
as of April 15, 2006. In connection with any such access prior to the
Commencement Date, Tenant shall abide by the terms and conditions of this Lease
including carrying the insurance specified by the Lease, as if the term of this
Lease had already commenced, except that Tenant shall have no obligation to pay
Monthly Rent until the Commencement Date. Tenant shall also pay the charges for
all utilities furnished to the Premises during Tenant’s early-access period, as
reasonably estimated by Landlord. Landlord shall provide Tenant at least five
(5) working days after substantial completion of the Initial Tenant Improvements
to install its furniture, trade fixture and equipment prior to the Lease
Commencement Date.
     (d) Commencement Date. The Term of this lease shall commence on the later
of the Target Completion Date or the date of substantial completion of the
improvements to be constructed by Landlord under subsection (c) above but, in
any event, no later than the date on which Tenant occupies the Premises (the
“Commencement Date”), however, if the date of substantial completion is delayed
by Tenant, the Term shall commence as if the Premises were substantially
complete on the Target Completion Date, as extended for reasons other than those
caused by Tenant. At the request of either party, Landlord and Tenant will enter
into a certificate confirming the Commencement Date and Expiration Date of this
Lease.
     (e) Additional Landlord Work. Landlord agrees to complete the following
additional work in or about the Building at Landlord’s sole cost and expense:
replace the concrete walkway at the entrance of the Building; provide a new
concrete slab at the loading door; make ADA-required modifications to the
restrooms; paint the window mullions; and repair and/or replace landscaping
around the front entry to the Building.
30. Expansion Premises; Relocation. To accommodate Tenant’s possible future
expansion needs, Landlord agrees as follows. If after the 5th Lease Year Tenant
informs Landlord that it desires to relocate into different premises that are at
least 50% larger than the Premises, Landlord will use reasonable efforts to
identify suitable expansion premises, if any, within Landlord’s existing
portfolio of properties in the area. Should Landlord and Tenant enter into a new
lease for the replacement premises, Landlord agrees to permit Tenant to
terminate this Lease effective upon the date Tenant has occupied the replacement
premises under the new lease with Landlord and commenced payment of minimum
annual rental and operating expenses thereunder, subject, however to the
following terms and conditions:

  (1)   Tenant shall not be in default of any material term or condition of this
Lease nor shall any event have occurred that, with the giving of notice and/or
the passage of time, would constitute such a default;     (2)   the new lease
must be for at least 27,387 rentable square feet and be binding upon Tenant
(i.e. any contingencies or pre-rent commencement termination rights in favor of
Tenant must have been waived or lapsed or tenant’s termination of its existing
lease must be conditioned on the lapse or waiver of any such rights under the
new lease);     (3)   Landlord need not enter into a new lease with Tenant or
permit such termination of this Lease unless Landlord is satisfied, in its
reasonable discretion, with the creditworthiness of Tenant at that time, with
due consideration of the increased obligations of Tenant under the contemplated
new lease.

Nothing herein shall be construed as a commitment or an obligation on the part
of Landlord or Tenant to enter into such new lease, or as a commitment on the
part of Landlord or Tenant as to the terms of such new lease.
This Section shall apply only while Liberty Property Limited Partnership is the
landlord under this Lease, and this Section shall terminate upon the sale or
other disposition of Liberty’s interest in the Building. Without limiting the
foregoing, the obligations under this Section shall not bind any present or
future Mortgagee of the Property.

             
 
  Landlord’s approval:        
 
     
 
Senior Vice President, Regional Director    

10



--------------------------------------------------------------------------------



 



31. Parking. Tenant shall be entitled to the use of 70 parking spaces for
Uroplasty’s employees without charge. Such parking shall be nonexclusive,
undesignated and unreserved parking provided as part of the Building’s common
area parking facilities. Tenant shall not utilize parking in excess of the
number afforded Tenant in this lease.
32. Common Areas. So long as Tenant or its permitted transferee is occupying
100% of the Building, Tenant or its permitted transferee shall have the
exclusive use of the Building’s Common Areas for their intended purposes,
subject to Landlord’s rights to enter the same for all proper purposes permitted
under this Lease. The foregoing notwithstanding, Tenant will not have the
exclusive use of the parking areas serving the Building.
     Landlord and Tenant have executed this Lease on the respective date(s) set
forth below.

                          Landlord:
 
                        LIBERTY PROPERTY LIMITED PARTNERSHIP
 
                        By:   Liberty Property Trust, Sole General Partner
Date signed:
               
 
               
 
          By:    
 
               
 
              Name: Robert L. Kiel
 
              Title: Senior Vice President/Regional Director
 
                Date signed:       Tenant:
 
                        UROPLASTY, INC.
 
               
 
               
 
      By:                                   Name:
Title:

11



--------------------------------------------------------------------------------



 



Rider 1 to Lease Agreement
(Multi-Tenant Industrial)
ADDITIONAL DEFINITIONS
“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.
“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.
“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.
“Building Systems” means any electrical, mechanical, plumbing, heating,
ventilating, air conditioning, sprinkler, life safety or security systems
serving the Building.
“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, driveways, sidewalks, parking, loading and landscaped
areas.
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
“Event of Default” means a default described in Section 22(a) of this Lease.
“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.
“Interest Rate” means interest at the rate of 1 1/2% per month.
“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.
“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.
“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.

Page 1 of 2



--------------------------------------------------------------------------------



 



“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.
“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.
“Operating Expenses” means all costs, charges and expenses incurred or charged
by Landlord in connection with the ownership, operation, maintenance and repair
of, and services provided to, the Property, including, but not limited to,
(i) the charges at standard retail rates for any utilities provided by Landlord
pursuant to Section 7 of this Lease, (ii) the cost of insurance carried by
Landlord pursuant to Section 8 of this Lease together with the cost of any
deductible paid by Landlord in connection with an insured loss, (iii) Landlord’s
cost to Maintain the Property, subject to the provisions of Section 9 of this
Lease, (iv) the cost of trash collection, (v) all levies, taxes (including real
estate taxes, sales taxes and gross receipt taxes), assessments, liens, license
and permit fees, together with the reasonable cost of contesting any of the
foregoing, which are applicable to the Term, and which are imposed by any
authority or under any Law, or pursuant to any recorded covenants or agreements,
upon or with respect to the Property, or any improvements thereto, or directly
upon this Lease or the Rent or upon amounts payable by any subtenants or other
occupants of the Premises, or against Landlord because of Landlord’s estate or
interest in the Property, (vi) the annual amortization (over their estimated
economic useful life) of the costs of capital improvements or replacements,
(vii) a management and administrative fee (provided, however, that Tenant’s
Share of the management and administrative fee shall not exceed 4% of gross Rent
payable by Tenant), and (viii) a tenant service charge. The foregoing
notwithstanding, Operating Expenses will not include: (i) depreciation on the
Building, (ii) financing and refinancing costs (except as provided above),
interest on debt or amortization payments on any mortgage, or rental under any
ground or underlying lease, (iii) leasing commissions, advertising expenses,
tenant improvements or other costs directly related to the leasing of the
Property, or (iv) income, excess profits or corporate capital stock tax imposed
or assessed upon Landlord, unless such tax or any similar tax is levied or
assessed in lieu of all or any part of any taxes includable in Operating
Expenses above. If Landlord elects to prepay real estate taxes during any
discount period, Landlord shall be entitled to the benefit of any such
prepayment. Landlord shall have the right to directly perform (by itself or
through an affiliate) any services provided under this Lease provided that the
Landlord’s charges included in Operating Expenses for any such services shall
not exceed competitive market rates for comparable services.
“Property” means the Land, the Building, the Common Areas, and all appurtenances
to them.
“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, or (ii) any sublease,
license or concession of all or a portion of Tenant’s interest in the Premises.

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT “B”
BUILDING RULES
     1. Any sidewalks, lobbies, passages and stairways shall not be obstructed
or used by Tenant for any purpose other than ingress and egress from and to the
Premises. Landlord shall in all cases retain the right to control or prevent
access by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, peace or character of the Property.
     2. The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used for any purposes other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith or left in any lobbies, passages, elevators or
stairways.
     3. Tenant shall not impair in any way the fire safety system and shall
comply with all safety, fire protection and evacuation procedures and
regulations established by Landlord or any governmental agency. No person shall
go on the roof without Landlord’s prior permission.
     4. Skylights, windows, doors and transoms shall not be covered or
obstructed by Tenant, and Tenant shall not install any window covering which
would affect the exterior appearance of the Building, except as approved in
writing by Landlord. Tenant shall not remove, without Landlord’s prior written
consent, any shades, blinds or curtains in the Premises.
     5. Without Landlord’s prior written consent, Tenant shall not hang,
install, mount, suspend or attach anything from or to any sprinkler, plumbing,
utility or other lines. If Tenant hangs, installs, mounts, suspends or attaches
anything from or to any doors, windows, walls, floors or ceilings, Tenant shall
spackle and sand all holes and repair any damage caused thereby or by the
removal thereof at or prior to the expiration or termination of the Lease. If
Tenant elects to seal the floor, Tenant shall seal the entire unfinished floor
area within the Premises.
     6. Tenant shall not change any locks nor place additional locks upon any
doors.
     7. Tenant shall not use nor keep in the Building any matter having an
offensive odor, nor explosive or highly flammable material (unless stored in
compliance with all applicable Laws and used in the ordinary course of Tenant’s
business), nor shall any animals other than handicap assistance dogs in the
company of their masters be brought into or kept in or about the Property.
     8. If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices that will be
hard wired into the Building’s electrical or other systems, Landlord shall
direct where and how the same are to be placed, and except as so directed, no
installation boring or cutting shall be permitted. Landlord shall have the right
to prevent and to cut off the transmission of excessive or dangerous current of
electricity or annoyances into or through the Building or the Premises and to
require the changing of wiring connections or layout at Tenant’s expense, to the
extent that Landlord may deem necessary, and further to require compliance with
such reasonable rules as Landlord may establish relating thereto, and in the
event of non-compliance with the requirements or rules, Landlord shall have the
right immediately to cut wiring or to do what it considers necessary to remove
the danger, annoyance or electrical interference with apparatus in any part of
the Building. All wires installed by Tenant must be clearly tagged at the
distributing boards and junction boxes and elsewhere where required by Landlord,
with the number of the office to which said wires lead, and the purpose for
which the wires respectively are used, together with the name of the concern, if
any, operating same.
     9. Tenant shall not place weights anywhere beyond the safe carrying
capacity of the Building.
     10. The use of rooms as sleeping quarters is strictly prohibited at all
times.
     11. Tenant shall have the right, at Tenant’s sole risk and responsibility,
to use only Tenant’s Share of the parking spaces at the Property as reasonably
determined by Landlord. Tenant shall comply with all parking regulations
promulgated by Landlord from time to time for the orderly use of the vehicle
parking areas, including without limitation the following: Parking shall be
limited to automobiles, passenger or equivalent vans, motorcycles, light four
wheel pickup trucks and (in designated areas) bicycles. No vehicles shall be
left in the parking lot overnight without Landlord’s prior written approval.
Parked vehicles shall not be used for vending or any other business or other
activity while parked in the parking areas. Vehicles shall be parked only in
striped parking spaces, except for loading and unloading, which shall occur
solely in zones marked for such purpose, and be so conducted as to not
unreasonably interfere with traffic flow within the Property or with

B-1



--------------------------------------------------------------------------------



 



loading and unloading areas of other tenants. Employee and tenant vehicles shall
not be parked in spaces marked for visitor parking or other specific use. All
vehicles entering or parking in the parking areas shall do so at owner’s sole
risk and Landlord assumes no responsibility for any damage, destruction,
vandalism or theft. Tenant shall cooperate with Landlord in any measures
implemented by Landlord to control abuse of the parking areas, including without
limitation access control programs, tenant and guest vehicle identification
programs, and validated parking programs, provided that no such validated
parking program shall result in Tenant being charged for spaces to which it has
a right to free use under its Lease. Each vehicle owner shall promptly respond
to any sounding vehicle alarm or horn, and failure to do so may result in
temporary or permanent exclusion of such vehicle from the parking areas. Any
vehicle which violates the parking regulations may be cited, towed at the
expense of the owner, temporarily or permanently excluded from the parking
areas, or subject to other lawful consequence.
     12. If Landlord designates the Building as a non-smoking building, Tenant
and its Agents shall not smoke in the Building nor at the Building entrances and
exits.
     13. If at Tenant’s request, Landlord consents to Tenant having a dumpster
at the Property, Tenant shall locate the dumpster in the area designated by
Landlord and shall keep and maintain the dumpster clean and painted with lids
and doors in good working order and, at Landlord’s request, locked.
     14. Tenant shall provide Landlord with a written identification of any
vendors engaged by Tenant to perform services for Tenant at the Premises
(examples: cleaners, security guards/monitors, trash haulers, telecommunications
installers/maintenance).
     15. Tenant shall comply with any move-in/move-out rules provided by
Landlord.
     16. Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.
     17. Landlord reserves the right to rescind, suspend or modify any rules or
regulations and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the Property. Notice of any action by
Landlord referred to in this section, given to Tenant, shall have the same force
and effect as if originally made a part of the foregoing Lease. New rules or
regulations will not, however, be unreasonably inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.
     18. These Building Rules are not intended to give Tenant any rights or
claims in the event that Landlord does not enforce any of them against any other
tenants or if Landlord does not have the right to enforce them against any other
tenants and such nonenforcement will not constitute a waiver as to Tenant.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TENANT ESTOPPEL CERTIFICATE
     Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein. The undersigned Tenant hereby certifies
that it is the tenant under the Lease. Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:
     1. The information set forth in attached Schedule 1 is true and correct.
     2. Tenant is in occupancy of the Premises and the Lease is in full force
and effect, and, except by such writings as are identified on Schedule l, has
not been modified, assigned, supplemented or amended since its original
execution, nor are there any other agreements between Landlord and Tenant
concerning the Premises, whether oral or written.
     3. All conditions and agreements under the Lease to be satisfied or
performed by Landlord have been satisfied and performed.
     4. Tenant is not in default under the Lease Documents, Tenant has not
received any notice of default under the Lease Documents, and, to Tenant’s
knowledge, there are no events which have occurred that, with the giving of
notice and/or the passage of time, would result in a default by Tenant under the
Lease Documents.
     5. Tenant has not paid any Rent due under the Lease more than 30 days in
advance of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.
     6. To Tenant’s knowledge, there are no uncured defaults on the part of
Landlord under the Lease Documents, Tenant has not sent any notice of default
under the Lease Documents to Landlord, and there are no events which have
occurred that, with the giving of notice and/or the passage of time, would
result in a default by Landlord thereunder, and that at the present time Tenant
has no claim against Landlord under the Lease Documents.
     7. Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to the Premises or
all or any portion of the Property.
     8. No action, voluntary or involuntary, is pending against Tenant under
federal or state bankruptcy or insolvency law.
     9. The undersigned has the authority to execute and deliver this
Certificate on behalf of Tenant and acknowledges that all Beneficiaries will
rely upon this Certificate in purchasing the Property or extending credit to
Landlord or its successors in interest.
     10. This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.
     IN WITNESS WHEREOF, Tenant has executed this Certificate this ___ day of
                    , 2___.

     
 
   
 
   
 
  Name of Tenant

         
 
  By:    
 
       
 
  Title:    
 
       

C-1



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE
Lease Documents, Lease Terms and Current Status

A.   Date of Lease:   B.   Parties:

  1. Landlord:     2. Tenant:

C.   Premises:   D.   Modifications, Assignments, Supplements or Amendments to
Lease:   E.   Commencement Date:   F.   Expiration of Current Term:   G.  
Option Rights:   H.   Security Deposit Paid to Landlord: $   I.   Current
Minimum Annual Rent: $   J.   Current Annual Operating Expenses: $   K.  
Current Total Rent: $   L.   Square Feet Demised:

C-2